DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed with the written response received on June 21, 2019 have been considered and an action on the merits follows.  As directed by the amendment, claims 21-22, 26, and 28 have been amended; claims 1-20 and 23-24 are canceled; and claims 29-30 have been added. Accordingly, claims 21-22, and 25-30 are pending in this application, with an action on the merits to follow regarding claims 21-22, and 25-30.
Because of the applicant's amendment, the following in the office action filed March 19, 2021, are hereby withdrawn:
Double patenting rejection;
Claim rejections under 35 USC 101.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein each upright support member: outwardly extends from an outermost lateral surface of the midsole that is perpendicular to a plane representing a bottom surface of the outsole” (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 29 recites, “wherein each upright support member: outwardly extends from an outermost lateral surface of the midsole that is perpendicular to a plane representing a bottom surface of the outsole, and includes a bottom portion that curves beneath a bottom surface of the 
Claim 30 recites, “wherein the upright heel portion is shaped to form a curved apex that upwardly extends from the lateral surface of the midsole that is perpendicular to a plane representing a bottom surface of the outsole.”  However, while such a limitation can be seen in the figures, it was not disclosed in the written description.
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites the limitations "the lateral support member” and “the medial support member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 (and claim 30 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites, “wherein each upright support member: outwardly extends from an outermost lateral surface of the midsole that is perpendicular to a plane representing a bottom surface of the outsole….”  Para. 0086 of the specification discloses, and Figs. 23-24 show the lateral and medial upright support members 108.  However the midsole is not shown or disclosed in relation to the upright support members 108.  Further, Figs. 5 and 6 show front and rear profiles of the show but do not show the upright support members extending outwardly from an outermost lateral surface of the midsole.  In addition, as shown in Fig. 11, it can be seen that an outermost lateral surface of the midsole would be in the forefoot area which is wider than the arch area, the upright support members do not extend outwardly from an outermost lateral surface of the midsole.  Finally, as the medial support portion is on the medial side of the footwear and the upright support member associated with the medial support portion does not extend from an outermost lateral surface of the midsole as it is on the medial side of the midsole. Therefore, this limitation is considered new matter as it has not been shown or described in such a way to covey the applicant had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25-27 and 29-30 (and claims 22 and 28 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is indefinite as it recites, “wherein said stabilizing member comprises a base portion, an upright heel portion, and at least one of a lateral support portion and a medial support portion and having a front and a rear….”  It is unclear as to which structure has a front and a rear as it could be the lateral or medial support portion or the stabilizing member. For purposes of examination, Examiner has interpreted the front and the rear to be the front and rear of the stabilizing member.
Claim 21 is indefinite as it recites, “wherein said stabilizing member comprises a base portion, an upright heel portion, and at least one of a lateral support portion and a medial support portion and having a front and a rear… wherein said lateral and medial support portions are positioned in the arch portion of said bottom member and extend upwardly from opposing sides of the base portion.” It is unclear if both a lateral and a medial support portion are required or if the at least one of the lateral and medial support portions is on both of the sides that can be considered opposing sides.  Examiner respectfully suggests amending to recite, “wherein said at least one of the lateral and medial support portions are positioned in the arch portion….”
in the arch portion of said bottom member and extend upwardly from opposing sides of the base portion.”  As only an “arch portion” of a midsole has been previously claimed, it is unclear if “the arch portion of said bottom member” is referring to the same arch portion or a different arch portion.  
Claim 25 is indefinite as it recites, “wherein at least one of the base portion, the lateral support portion and the medial support portion of said stabilizing member is adapted to compress and relax as pressure is exerted on the article of footwear by a wearer's foot.”  As claim 21 appears to require at least one of the support portions, it is unclear if both the lateral and medial support portions are required in claim 25 or if at least one is still the minimum requirement.  Examiner respectfully suggests amending to recite, “wherein at least one of the base portion[[,]] and the at least one of the lateral support portion and the medial support portion of said stabilizing member is adapted to compress and relax as pressure is exerted on the article of footwear by a wearer's foot.”
Claim 26 is indefinite as it recites, “wherein said stabilizing member further comprises a rear support portion positioned in a heel area of said bottom member and extending upwardly from the base portion.”  As claim 21 recites an upright heel portion which appears to be referring to reference character 106, and a rear, it is unclear as to what structure “a rear support portion” is referring to as no other portions of the stabilizing member extending upwardly from the base portion have been disclosed.  Examiner has interpreted the rear support portion to be referring to the upright heel portion and respectfully suggests amending to recite, “wherein said upright heel portion is positioned in a heel area of said bottom member and extend[[ing]]s upwardly from the base portion.”
Claim 27 is indefinite as it recites, “wherein at least one of said lateral support portion and said medial support portion has a reinforced perimeter.”  Claim 27 makes it further unclear as to whether or not both lateral and medial support portions were required.  Examiner respectfully suggests amending claim 27 to recite, “wherein the at least one of said lateral support portion and said medial support portion has a reinforced perimeter.”
Claim 29 is indefinite as it recites, “wherein the lateral and medial support portions are each reinforced with an upright support member….” As claim 21 appears to require at least one of the support portions, it is unclear if both the lateral and medial support portions are required in claim 29 or if at least one is still the minimum requirement.  
Claim 29 is indefinite as it recites, “wherein each upright support member: outwardly extends from an outermost lateral surface of the midsole that is perpendicular to a plane representing a bottom surface of the outsole…”  As such a limitation was not disclosed in the written description and there is no drawing clearly showing the relationship of the upright support members 108 extending outwardly from an outermost surface of the midsole 64, and actually show in Fig. 11, in that an outermost lateral surface of the midsole would be in the forefoot area which is wider than the arch area, and the upright support members do not extend outwardly from an outermost lateral surface of the midsole, it is unclear as to what Applicant is claiming.  Further, as the upright support member is part of each of the medial and the lateral portions, it is 
Claim 30 is indefinite as it recites, “wherein the upright heel portion is shaped to form a curved apex that upwardly extends from the lateral surface of the midsole that is perpendicular to a plane representing a bottom surface of the outsole.”  First, it is unclear if “the lateral surface of the midsole” is referring to “an outermost lateral surface of the midsole” from claim 29 or to another lateral surface of the midsole.  Further, it is unclear if “a plane representing a bottom surface of the outsole” is the same or different plane recited in claim 29.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-22 and 25-28 (as best as can be understood) is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brewer (US 2007/0101617).

Regarding claim 22, Brewer discloses wherein said stabilizing member (3/5) comprises the lateral support portion and the medial support portion (as can be seen in annotated Fig. 14).
	Regarding claim 25, Brewer discloses wherein at least one of the base portion, the lateral support portion and the medial support portion (see annotated Fig. 14) is adapted to compress and relax as pressure is exerted on said stabilizing member by a wearer's foot (as 3 can be made of TPU and “provides a cushioning effect” as disclosed 
	Regarding claim 26, Brewer discloses wherein said stabilizing member (3/5) further comprises a rear support portion (interpreted as the upright heel portion 5 as seen in annotated Fig. 14) positioned in a heel area (see annotated Fig. 2) of said bottom member (6/7/8) and extending upwardly from the base portion (as can be seen in annotated Fig. 14).
	Regarding claim 27, Brewer discloses wherein at least one of said lateral support portion and said medial support portion (see annotated Fig. 14) has a reinforced perimeter (as the support portions are secured to the upper along at least the upper edge, as seen in Fig. 1, they are considered to be reinforced at the perimeter inasmuch as has been claimed and inasmuch as Applicant’s support members are shown to be reinforced).
	Regarding claim 28, Brewer discloses wherein said bottom member (6/7/8) further comprises at least one of a lateral support member and a medial support member positioned in the arch portion of said bottom member (see annotated Fig. 9), and wherein the lateral and medial support members of said bottom member interact with the lateral and medial support portions of said stabilizing member to provide support for a wearer's foot (as each of the support members and portions are part of the overall article of footwear, they therefore interact and support the foot of the wearer).





    PNG
    media_image1.png
    659
    774
    media_image1.png
    Greyscale

Annotated Fig. 1 (Brewer)


    PNG
    media_image2.png
    606
    840
    media_image2.png
    Greyscale

Annotated Fig. 2 (Brewer)



    PNG
    media_image3.png
    346
    478
    media_image3.png
    Greyscale

Annotated Fig. 9 (Brewer)


    PNG
    media_image4.png
    538
    767
    media_image4.png
    Greyscale

Annotated Fig. 14 (Brewer)

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. Regarding the 35 USC 102 rejection of claim 21, Applicant argues that Brewer fails to disclose wherein “the base portion of the stabilizing member having a second length that is less than the first length of the bottom member”.  However, inasmuch as has been claimed, the base portion of Brewer’s stabilizing member 3/5 as seen in annotated Fig. 14 is shorter than the bottom member 6/7/8 and such lengths can easily be seen in annotated Fig. 2 as the stabilizing member ends in the midfoot area while the bottom member (midsole and outsole) extend to the toe.

Applicant submits that the dependent claims are patentable based on their dependencies from claim 21; however, as discussed in the rejection below and in the arguments above, claim 21 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of claims 22 and 25-28 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732